FERGUSON, Judge
(concurring):
I agree with the Court’s holding that the regulation which requires the reporting of a motor vehicle accident is valid. Here, the accused violated the regulation by failing to submit a report of the accident. Under these circumstances no Article 31 (Uniform Code of Military Justice, 10 USC § 831) question was in issue. Had the regulation been complied with, however, the Government, in my view, would not have been permitted to utilize the subject matter of the report in prosecuting the accused for other offenses which grew out of the accident itself. While I appreciate and am willing to accept the public policy reasons underlying promulgation of this type of regulation, I reject any notion that the information contained in the report could one day return to haunt the accused in a subsequent court-martial. In such a situation an Article 31 question would very definitely be present.